Title: To Benjamin Franklin from the Eastern Navy Board, 21 December 1778
From: Eastern Navy Board
To: Franklin, Benjamin


Sir
Navy Board Eastn Dept. Boston 21st. Decr. 1778
In Obedience to a Resolution of Congress Communicated to us the 27th. Octbre by the Honl Richd Henry Lee Esqr. Chairman of the Marine Committee at Philadelphia, to Prepare a Frigate to Carry Dispatches to France that they would preferr the Alliance to any other, as the Marquis De La Fayatte & his Suit, are to take their Passuage in her for whome the best Accomodations are to be Prepared, that the Ship will Admit of as the Marquis is a Nobleman of France, highly Esteemd by Congress as a Zealous & able Friend to the American Cause, to give Capt Landais who Commands the Alliance Instructions to Treat the Marquis with all Possible Attention & Respect & not to leave his Course to Cruize on the Passage.
We are also Instructed to send forward the Dispatches to Paris from Congress to your Excellency soon as the Ship arrives at any Port in France at which Place, the Capt is Directed to Apply to the American Agent for Supplies & Necessaries, & get his Ship in Readiness for Sea, with the utmost Expedition, to follow such orders as he may receive from your Excellency, which he is Strictly to Obey, We are further directed on the 19th. Novr. by the Marine Committe that the Alliance shall afford Convoy to the Ship in which the french Prissoners, Exchangd by Count De Estaing with Admiral Gambier are Embarked as farr as Requird by the Minister of the Court of France—vizt only while he is going out of Boston Harbour untill she Arrives in the high Seas, because her Speed may be Slower than that of the Alliance, therefore it would not be just, that she should Retard them.
We are also directed to Provide accomodations in this Ship for the Chevalier De Raymondis Captain of the Cæsar, & directed that he may be Treated with Tenderness & Respect, Capn Peter Landais is under the Strongest Injunctions, Punctualy to observe our Orders respecting every part of this Letter that he is to Execute.
We have sent to your Excellency all the late News Papers that we Wish may with the Ship Arrive safe in France.
We have the Honour to be with the Greatest Respect Yr. Excellencys Most Obedt. Most Huml. Servants.
Wm Vernon Prest. [President]J. Deshon
His Excellency Benjamn. Franklin Minister Plenipotentiary of The United States of America Paris
 
Endorsed: Navy Board Boston Dec. 21. 78 Orders to Capt. Landais
